Title: From Alexander Hamilton to James McHenry, 19 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Sept. 19th. 1799
          
          In my letter of yesterday, in answer to yours on the subject of furnishing the Western Posts I omitted to g giving saying any thing about the Carriages for Cannon.
          General Wilkinson’s absence for a few days prevents me from speaking with precision as that point, It is however my opinion that they cannot well be made there of the right sort kind, & I would advise that they be made here and sent forward—
          With great respect I have &c I am Sir
        